UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4051


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

      v.

ANTHONY GABRIEL JOHNSON, a/k/a Duck, a/k/a Gotti,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cr-00267-FL-1)


Submitted: February 25, 2021                                      Decided: March 10, 2021


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Jennifer C. Leisten, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
David A. Bragdon, Assistant United States Attorneys, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Gabriel Johnson pled guilty to conspiracy to distribute and possess with

intent to distribute one kilogram or more of heroin, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846, and possession of 100 grams or more of heroin with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). The district court sentenced Johnson to 212

months’ imprisonment and a five-year term of supervised release. For the reasons that

follow, we vacate Johnson’s sentence and remand for resentencing.

       “[I]n order to sentence a defendant to a non-mandatory condition of supervised

release, the sentencing court must include that condition in its oral pronouncement of a

defendant’s sentence in open court.” United States v. Singletary, 984 F.3d 341, 345 (4th

Cir. 2021); see United States v. Rogers, 961 F.3d 291, 296-98 (4th Cir. 2020). We have

reviewed the record and conclude that the district court did not pronounce at Johnson’s

sentencing hearing several of the discretionary conditions of supervised release that were

included in the written judgment. Further, “while a district court may incorporate by

reference a condition or set of conditions during a hearing,” that did not occur here.

Singletary, 984 F.3d at 346. As several conditions of Johnson’s supervised release were

not orally pronounced at sentencing and “appear for the first time in a subsequent written

judgment,” Johnson “has not been sentenced to those conditions, and a remand for

resentencing is required.” Id. at 344.




                                             2
       We therefore vacate Johnson’s sentence and remand for resentencing. * Because we

vacate the sentence, we do not address at this juncture Johnson’s challenge to the

application of the career offender Sentencing Guidelines, which Johnson concedes is

foreclosed by current law, and which he raised only to preserve it for later review. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                             VACATED AND REMANDED




       *
         On appeal, Johnson also argues that one discretionary supervised release condition
concerning his ability to obtain new credit violated the district court’s powers under Article
III by impermissibly delegating a judicial function to the probation officer. “As of now,
[Johnson] has not been sentenced to the [credit] condition at issue, and there is no
justification for assuming that he will be on remand.” Id. at 347. Accordingly, we express
no opinion on the merits of this issue.

                                              3